Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, 4, 9-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maris (U.S. 20070232747) in view of Taylor (U.S. 3,699,184), Naylor (U.S. 4,107,236) and Nishikawa (U.S. 20120136114).
	Maris exemplifies a hydrogenated styrene block copolymer of styrene-ethylene/butylene-styrene with a molecular weight of 290,000, about 70 % vinyl (1,2 butadiene) content and a polystyrene content (PSC) of 32% which is linear (SEBS-2). (See ¶[0080] and Table 1).  
	Maris does not exemplify a radial version nor an exemplified molecular weight of 300,000 to 475,000 (Claim 1) or 400,000 to 450,000 (Claim 2)
	Maris teaches the hydrogenated styrenic copolymers can be linear or radial in ¶[0026] and also in ¶[0039] Maris teaches the radial copolymers have lower viscosity and also the molecular weight for a 4 armed copolymer will be in the range of 400,000 to 1,000,000, preferably in the range of 500,000 to 700,000.  This is a total molecular weight as Maris teaches the molecular weight of the arms is roughly half that of the linear teachings, preferred 250,000 to 350,000, and, therefore, 250,000 * 4/2 = 500,000 and similarly for 700,000.
	Additionally, Maris teaches the amount of vinyl content in the block copolymers is greater than 40 % (¶[0024]) and Maris makes several statements that the block copolymers of the invention are “high vinyl” copolymers (¶[0036] and ¶[0040]).  Maris teaches the preferred amount of vinyl content is 65-90 mole percent and the most preferred amount is 65-80 mole 
	The molecular weight the above linear block copolymer is 290000 g/mol.  Using 70 wt% of that block copolymer the amount of 1,2 butadiene the amount is 290000 * 0.70 = 203,000 g of 1,2 butadiene.  The molecular weight of butadiene is ~54 g/ mol.  This amounts to 203,000 / 54 = 3759.26 mol of 1,2 butadiene.  The balance is styrene, ethylene and non-1,2 butadiene amounts in unknown molar quantities.  The most extreme case is with styrene (MW 104.45 g/mol). Assuming the balance of the 290000g - 203000g = 87000g is styrene just for the sake of approximating what one of ordinary skill in the art would arrive at based on Maris’ teachings, the amount of styrene (or other monomer) in the above copolymer is roughly about 87000 / 104.45 = 4592.19 mol of styrene (other monomer).  Therefore, in terms of Maris’ mole percent teachings the mole percent of 1,2 butadiene (high vinyl) of the exemplified block copolymer is roughly 3759.26 / (3759.26 + 4592.19) * 100 = 81 mol %.  This is in line with Maris’ teaching in in ¶[0036] even considering the generalization of the “other monomer” being all styrene.  Therefore, one of ordinary skill in the art is reasonable suggested the mole percent teaching of Maris reasonable translate into relatively similar ranges of weight percent of 1,2 butadiene content (high vinyl).  In other words, if 70 wt% is approximately in the range of 81 mole percent then Maris is reasonably suggesting in the block copolymers (linear or radial) of the invention anywhere from 55 wt% (65 mole % - ~10) to 80 wt% (90 mole% - ~10) based on the above simple analysis and the teachings of Maris for the desire of “high vinyl” block copolymers. 
	The above % numbers overlap the claimed % considering % as mole or as weight for either the vinyl or the styrene amounts.

Therefore, as motivated above, one of ordinary skill in the art would arrive at a radial SEBS hydrogenated block copolymer with ~55-80 % (or 65-90 mole %) vinyl content and 20-50 % polystyrene content with a molecular weight of ~ 400,000.  This reads over the recited limitations of Claims 1 and 2 in an apparent manner.   As Maris teaches the molecular weight in an overlapping numerical range, one of ordinary skill in the art is reasonably suggested the 
	Maris is silent on the viscosity in 5% toluene as recited by Claim 1, however, review of Applicant examples shows that all radial SEBS hydrogenated copolymers with vinyl content in excess of 60 % and a molecular weight of ~400,000 have the viscosities of less than 32 cps as recited in the range of Claims 1, 4 and 22.  Therefore, one of ordinary skill in the art is reasonably suggested the above motivated SEBS radial copolymer of Maris must have viscosity in 5% toluene in the recited ranges of Claims 1, 4 and 22 because of the copolymers have over 60 % vinyl content and are radial as Applicant’s examples and the molecular weight is ~400,000.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
(A-B)nX radial polymers are taught by Maris in ¶[0026] (= styrene – aromatic vinyl monomer; styrene = C-8 aromatic, B = 1,2 butadiene – conjugated diene monomer with 4 carbon atoms).  By definition n is greater than 2 in a radial structure, however Maris teaches n = more generally 3 to 16 in ¶[0026].  As in the claims, X = coupling agent residue.  The above read over these limitations in Claim 1.
The only coupling agent that Maris teaches is divinyl benzene.  Maris does not require divinyl benzene, however.
Taylor, working in the field of hydrogenated block copolymer synthesis, similar to Maris and Applicant, teaches the use of silicon tetrachloride (SiCl4) as a coupling agent leads to star 4 as a coupling agent leads to radial polymers.
Naylor, working in the field of hydrogenated block copolymer synthesis, similar to Maris, Taylor and Applicant, teaches SiCl4 is a “presently the most useful coupling agent” with respect to hydrogenated styrene and butadiene radial copolymer synthesis. (Column 3 lines 15-24).
Nishikawa, working in the field of hydrogenated block copolymer synthesis, similar to Maris, Taylor, Naylor and Applicant teaches coupling agents of Formula (II) are preferred because they are easily available.  ¶[0056]  These include SiCl4 (¶[0057]) amongst others.
It would have been obvious to a person having ordinary skill in the art at the time the inventio was filed to practice the invention of Maris, in particular that of SEB-2, using SiCl4 as a the coupling agent as it is taught to lead to star shaped polymers as taught by Taylor and is considered by Naylor, working in a similar field, to be the most useful coupling agent, along with being easily available as taught by Nishikawa.
This represents the substitution of known prior art elements, coupling agents in hydrogenated block copolymer synthesis, for the predictable result of a radial, ultimately hydrogenated block copolymer.
Note: Review of Applicant’s examples suggest the use of coupling agent is not the factor resulting in the lower viscosity of the resulting copolymers of similar molecular weight and radial design.  Applicant’s comparisons with EP2489688 (US20120270991) use the same SiCl4 coupling agent as their inventive examples.  The lowering of viscosity is taught by Maris and is also demonstrated by Applicant.  Applicant’s entire comparison with EP2489688 (US20120270991 used as reference) neglects the fact that US20120270991 specifically uses 4 as the coupling agent as in the inventive examples.  Therefore, one of ordinary skill in the art is reasonably suggested this difference is the reason why Maris teaches radial copolymers have lower viscosity at a given molecular weight compared to the teachings of US20120270991 (EP2489688). Additionally, it can be seen just by preparing radial copolymers according to Maris with the molecular weights of 400,000 with high vinyl contents as put forth in the rejection of record a lower viscosity relative to the linear polymers would naturally flow from practicing such clear teachings.  Finally, Applicant is completely silent in their analysis of the US20120270991 (EP2489688) as to the differences in vinyl content.  As above, this makes the teachings of Maris more on point for the rejection of record over those of US20120270991 (EP2489688) and leads to significant difficulties in accepting and potential future argument that Applicant’s invention has unexpectedly better results over Maris.

	Regarding Claims 9 and 11, Maris teaches the compositions of the invention comprise the SEBS copolymer and plasticizer and thermoplastic resin, polypropylenes as the functionalized polyolefins are exemplified and PA6,6 (nylon polyamide) and polycarbonate are Claim 11.  See ¶[0018-0023] and Table 1 of ¶[0080]. This meets the limitations of Claims 9 and 11.
	Regarding Claims 10 and 16, Maris teaches in ¶[0060] the amount of plasticizer is preferably between 0 and 80 pbw per 100 parts of the hydrogenated styrene block copolymer SEBS.  One of ordinary skill in the art would have been motivated to use the above preferred amount of plasticizer when practicing the invention of Maris as discussed above because Maris teaches this is preferred.  This would have led one of ordinary skill in the art to a plasticizer / SEBS weight ratio of 0.8 or less which overlaps the recited range of Claim 10.  The rejection of Claims 9 and 11 are also applicable here and therefore, Claim 16 depends from Claim 10 and is rejected for the same reasons as Claim 11 as the above ratio determination is not influenced by the amounts of thermoplastic resin.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
	Regarding Claims 12 and 17, Maris is silent on the melt flow rate of the compositions.  However, all of Applicant’s examples of MFR with TPE compositions in which the SEBS is radial with a vinyl content, styrene content and MW that meet hydrogenated block copolymer limitations of Claim 1 via Claim 9, one of ordinary skill in the art is reasonably suggested the compositions of Maris discussed above must have the MFR as recited by Claims 12 and 17. See Table 3 and Table 4 of the as-filed specification.
Claim 14-15, Maris teaches the compositions are used in medical tubing and rubbery articles. (¶[0076]).  This reads over the articles of Claim 14 and at least the medical devices of Claim 15 with the remaining articles recited considered to be future intended use of medical rubbery articles taught by Maris.

Regarding Claims 18-21, Nishikawa teaches coupling ratios (%) of less than 50 % are not preferred as the strength of the resulting thermoplastic composition is decreased. (¶[0065]) Therefore, this reasonably teaches a coupling % range of greater than 50% in order for the resulting thermoplastic elastomer composition to have sufficient strength.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Maris, in particular that of SEB-2, such that the coupling % is greater than 50 % for the advantage of producing a hydrogenated block copolymer which will result in the ultimate TPE composition of Maris having sufficient strength as taught by Nishikawa. 
As above, Maris prefers the n (coupling degree) to be 3 to 16.  Thus, one of ordinary skill in the art is reasonably suggested the average coupling degree must lie in the range of 3 to 16.  As such, this overlaps the recited ranges of greater than 3.0 and also 3.0 to 3.5.   One of ordinary skill in the art would have been motivated to adjust the resulting molecular weights per arm to be such that the resulting molecular weight of the copolymer with varying number of arms, such as 3 to 16, would be ~400,000 g/mol as this is the molecular weight of an exemplified SEBS copolymer of Maris.
Therefore, Maris as modified above by reads over the recited limitations of Claims 18-21 either singularly or in combination with each other.
For all the above component amounts that overlaps the recited ranges, it is well settled that where prior art describes components of a claimed compound or compositions in In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maris (U.S. 20070232747) in view of Taylor (U.S. 3,699,184), Naylor (U.S. 4,107,236) and Nishikawa (U.S. 20120136114) as applied to Claim 9 above and in further view of Suzuki (U.S. 20080161485).
Maris is applied as above.
Maris is silent on the MFR of the overall hydrogenated styrenic block copolymer compositions.
Suzuki, working in the field of hydrogenated styrenic block copolymer compositions for medical devices (Abstract) (blood bags, medical tubing, catheters) (¶[0115], similar to Applicant’s medical devices and Maris’ medical devices, teaches from the viewpoint of moldability the hydrogenated block copolymer compositions is particularly preferred in the range of 0.1 to 30 g/10 min. (¶[0097]) This teaching is done with respect to compositions which comprise components (a), (b) and (c) and (d).  These are hydrogenated copolymers (a) and (b) (see examples Table 1 for Component (a) and ¶[0177] for Component (b)), thermoplastic resin (¶[0179] polypropylene (component (c)), and rubber softening agent, otherwise known as plasticizer, paraffin oil, component (d) (¶[0180]).  Therefore, the components are similar in nature to Applicant’s Claim 9 and Maris’ compositions.

	The range of 0.1 to 30 g/10 min completely encompasses the recited ranges of Claims 12 and 17.
Absent a showing of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 9-12, 14-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,865,301 in view of Taylor (U.S. 3,699,184), Naylor (U.S. 4,107,236) and Nishikawa (U.S. 20120136114). Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious modification of Claims 1-12 of U.S. Patent 10,865,301.
Claim 1 of U.S. 10,865,301 teaches a thermoplastic elastomer composition which comprises at least one radial hydrogenated styrenic copolymer, a thermoplastic resin and a plasticizer.  The limitations of instant claim 1 and 9 are read over by this composition in an apparent manner but for the X = silicon tetrachloride (SiCl4) portion of the claimed compositions.
U.S. 10,865,301 does not claim a specific coupling agent.
Taylor, working in the field of hydrogenated block copolymer synthesis, similar to 10,865,301 and Applicant, teaches the use of silicon tetrachloride (SiCl4) as a coupling agent leads to star shaped polymers. (Column 3 lines 45-55) In other words, the use of SiCl4 as a coupling agent leads to radial polymers.
Naylor, working in the field of hydrogenated block copolymer synthesis, similar to 10,865,301, Taylor and Applicant, teaches SiCl4 is a “presently the most useful coupling agent” with respect to hydrogenated styrene and butadiene radial copolymer synthesis. (Column 3 lines 15-24).
Nishikawa, working in the field of hydrogenated block copolymer synthesis, similar to 10,865,301, Taylor, Naylor and Applicant teaches coupling agents of Formula (II) are preferred because they are easily available.  ¶[0056]  These include SiCl4 (¶[0057]) amongst others.
It would have been obvious to a person having ordinary skill in the art at the time the inventio was filed to practice the invention of 10,865,301 using SiCl4 as a the coupling agent as it is taught to lead to star shaped polymers as taught by Taylor and is considered by Naylor, working in a similar field, to be the most useful coupling agent, along with being easily available as taught by Nishikawa.

	The remaining limitations of Claims 2, 4, 9-18, 20 and 22 are read over by Claims 1-9 and 11-12 of U.S. 10,865,301 as they meet or otherwise overlap the recited ranges.  It would have been obvious to a person of ordinary skill in the to practice the invention of each of Claims 2-9 and 11-12 of U.S. 10,865,301 with the modified composition as claimed above because they are recited to be variants of the above composition. 
	With respect to the average coupling limitations of Claims 19 and 21, U.S. 10,865,301 does not specifically recite the average coupling of the resulting radial block copolymers.  However, the block copolymers are claimed as radial as opposed to linear, and therefore, as such one of ordinary skill in the art is motivated to produce the block copolymers such that the average number of arms is at least 3 as this is, logically, the minimum number of arms for the hydrogenated block copolymer to be considered radial.  Further, one of ordinary skill in the art would have been motivated to produce radial copolymers with 3 arms as this is logically the minimum number of arms to considered radial.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention such that at least 3 arms are present in each radial copolymer of 10,865,301 as discussed above.  As such, one of ordinary skill in the art would have been led to the radial copolymer of 10,865,301 wherein the average number of arms (average coupling degree) is at least 3 and in which the average is 3 because this is the minimum number of arms as discussed above.  This overlaps the recited range of Claims 19 and 21.


“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  A response requesting the ODP rejection to be held in abeyance will result in Applicant’s response sent back as non-responsive.

Relevant Cited Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maris defers to EP0832931 (US5969034) and EP0718347 (US 5609962) (Maris teaches this reference discloses anionic polymerization using alkali metal initiators) in ¶[0028] and ¶[0029].  Therefore US 5,969,034 and US 5,609,962 are cited if needed later in prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766